DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/23/2019, 05/06/2020 and 10/14/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US 20020186344 of record).
Regarding to claim 1, Tung discloses an orthokeratology contact lens for controlling myopia, in Figures 3, 5 and 7, comprising:
an incurved anterior side; and a posterior side comprising a curvature, the posterior side configured to be applied to an eye comprising a retina and a cornea with a corneal epithelium 
a central area (reference 20 of Fig.3) adapted to coincide with an optical or visual area of the eye and conform a surface of the cornea by exerting a positive hydrodynamic pressure on the corneal epithelium (a central area designed to coincide with the optical or visual area of the eye, para.[0028], [0030], figure 4, and to mould the surface of the cornea by exerting a positive hydrodynamic pressure on the corneal epithelium, par.[0030]); and
a peripheral area ([0028], [0036], figures 3, 5 and 7), concentric with said central area, the peripheral area comprising an annular portion (figures 3, 5 and 7, (reference 22)) defining a tear accumulation area configured to exert a negative hydrodynamic pressure on the surface of the cornea by conforming the surface of the cornea and creating a ring of positive power increase (par.[0041]); wherein the annular portion comprises:
a first segment which extends concentrically with respect to the central area (figure 3, reference 34), radially with respect to the geometric center which defines the curvature of the rear side, and towards the curved front side, up to an annual limit line (reference LL1) (limit between the areas (34) and (36) in figure 3); and
a second segment (reference 36) which extends from said annular limit line (LL1) (figure 3, (reference 36)), concentrically with respect to the central area, the second segment being configured to extend up to a point of contact with the surface of the cornea; wherein the first segment (36) and the second segment (34) form a broken line, such that the annular limit line (LL1) defines a peak for the tear accumulation area having a tear height (hl) (see, for example, figure 3).


    PNG
    media_image1.png
    206
    520
    media_image1.png
    Greyscale


Regarding to claim 4, Tung disclose the contact lens according to Claim 1, wherein the broken line is formed by the first segment, the second segment and the central area (figure 3, curves 30, 34 and 36).
Regarding to claim 5, Tung disclose the contact lens according to Claim 4, wherein the central area (20) and the first segment (36) have an intersection formed by a singular point (figure 3, limit between the curves 30 and 34 or figure 7, limit between the curves 31 b and 34).
Regarding to claim 6, Tung disclose the contact lens according to Claim 1, wherein the annular border line is located at a radial distance between 1.5 mm and 3.5 mm from the geometric center of the central area (LL1 is situated at least at a radial distance from the geometric center greater than 1.5 mm; par.[0031], [0042], Examples 1 and 2).
Regarding to claim 7, Tung disclose the contact lens according to Claim 1, wherein the annular portion is configured to induce the positive power amp-up in a region between 100 and 300, creating a refraction of a peripheral image in a region in front of the retina of the eye(LL1 is situated at least at a radial distance from the geometric center greater than 1.5 mm; par.[0031], [0042], Examples 1 and 2).

Regarding to claim 9, Tung disclose the contact lens according to Claim 1, wherein the central area is incurved (figures 3 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20020186344 of record) as applied to claim 1 above, in view of Kamaki et al.(JP 2008112121 of record).
Regarding to claim 10, Tung discloses the contact lens as described in claim 1 above.  However, Tung does not disclose wherein the peripheral area further comprises: a supplemental annular portion defining a supplemental teardrops accumulation area configured to exert a negative hydrodynamic pressure on the surface of the cornea by conforming the surface of the cornea and creating a supplemental positive power amp-up ring, wherein the supplemental annular portion includes: a first segment which extends concentrically with respect to the central 

    PNG
    media_image2.png
    183
    697
    media_image2.png
    Greyscale

Regarding to claim 12, Tung discloses the contact lens as described in claim 10 above.  However, Tung does not disclose wherein the supplemental annular border line is located at a radial distance between 2.5 mm and 5 mm with respect to the geometric center of the central area.  Kamaki et al. is in same field of endeavor and teaches wherein the supplemental annular border line is located at a radial distance between 2.5 mm and 5 mm with respect to the geometric center of the central area (i.g., 5mm in par.[0020] overlap with range (2.5-5mm)).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Kamaki et al. to the device of Tung for purpose of applying hydrodynamic pressure on the surface of the cornea.
Regarding to claim 13, Tung in view of Kamaki et al. disclose the contact lens according to claim 10, Tung further discloses wherein the peripheral area comprises a segment adjacent to the supplemental annular portion which extends towards the incurved anterior side up to an annular edge for connection with the latter, forming an edge lacrimal meniscus which enables teardrops exchange beneath the contact lens when winking (par.[0057]; figure 3, reference (38), ( 42)).
Regarding to claim 14, Tung in view of Kamaki et al. disclose the contact lens according to claim 10, Tung further discloses a plurality of supplemental annular portions disposed between the supplemental annular portion and the segment that forms the lacrimal meniscus (Figure 3, item 38 and 42; par. ([0057]).
Allowable Subject Matter
1.	Claims 3, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 3) the contact lens according to claim 1, wherein the teardrops height is between 30 and 150 microns; (claim 11) wherein the teardrops height of the supplemental teardrops accumulation area is smaller than the teardrops height of 32Attorney Docket No.: 0431-000003/US/NPA the teardrops accumulation area of the annular portion; (claim 15) wherein the inner annular border line being in contact with the corneal epithelium such that the inner circular portion defines an inner teardrops accumulation area which exerts a 33Attorney Docket No.: 0431-000003/US/NPA negative hydrodynamic pressure on the corneal epithelium, conforming the surface of the cornea and creating a power amp-up hemisphere which defines a ridge for the inner teardrops accumulation area having a teardrops height.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872